Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1,3-10, 15- 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Fisher et al (US-7478728).

Referring to claims 1, 3-8. Fisher et al (herein “Fisher”) discloses a “Screen System”. See Figs. 1-16 and respective portions of the specification. Fisher further discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; a ridge (edge of bracket) extending along the bracket wherein the ridge guides the triangular tensioning element. 

Referring to claim 3. Fisher discloses a partition extending a cross the screen to separate the screen into a left side and a right side (See Figs. 2, 4, middle member 27: box is separated by a partition into left and right chamber 5)

Referring to claim 4.  Fisher discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen and further Fisher discloses the screen sealing against the protrusion of the box (See Fig. 4). 

Referring to claim 5. Fisher discloses an angled portion of the bracket receiving a top portion of the triangular tensioning element (See Fig. 4, near 6b).

Referring to claim 6. Fisher discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; wherein the triangular tensioning element seals to the bracket at the angled portion (See Fig. 4). 

Referring to claim 7. Fisher further discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; and a bladder (27) inflating to move the box and the screen against the bracket. 

Referring to claims 8-10, 15-16. Fisher et al (herein “Fisher”) discloses a “Screen System”. See Figs. 1-16 and respective portions of the specification. Fisher further discloses an apparatus comprising a screen (11)  having sides wherein the screen extends between the sides, a box (4, 5) positioned beneath the screen in a bracket extending along the screen, the bracket on each side for positioning the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; a retaining wall on the bracket to receive the tensioning element upon rotation (See Figs. 4-6). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US-7478728).

Referring to claims 1, 3-8. Fisher et al (herein “Fisher”) discloses a “Screen System”. See Figs. 1-16 and respective portions of the specification. Fisher further discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; a ridge (edge of bracket) extending along the bracket wherein the ridge guides the triangular tensioning element. 

Referring to claim 3. Fisher discloses a partition extending a cross the screen to separate the screen into a left side and a right side (See Figs. 2, 4, middle member 27: box is separated by a partition into left and right chamber 5)

Referring to claim 4.  Fisher discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen and further Fisher discloses the screen sealing against the protrusion of the box (See Fig. 4). 

Referring to claim 5. Fisher discloses an angled portion of the bracket receiving a top portion of the triangular tensioning element (See Fig. 4, near 6b).

Referring to claim 6. Fisher discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; wherein the triangular tensioning element seals to the bracket at the angled portion (See Fig. 4). 

Referring to claim 7. Fisher further discloses an apparatus comprising a screen (11) having apertures sized to separate a first sized material from a second sized material, a box (4, 5) positioned beneath the screen in a bracket extending along the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; and a bladder (27) inflating to move the box and the screen against the bracket. 

Referring to claims 8-10, 15-16. Fisher et al (herein “Fisher”) discloses a “Screen System”. See Figs. 1-16 and respective portions of the specification. Fisher further discloses an apparatus comprising a screen (11)  having sides wherein the screen extends between the sides, a box (4, 5) positioned beneath the screen in a bracket extending along the screen, the bracket on each side for positioning the screen (See Figs. 1-4), a protrusion extending from the box toward the scree (See Fig. 4), and a triangular tensioning element (24) secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; a retaining wall on the bracket to receive the tensioning element upon rotation (See Figs. 4-6). 

Referring to claim 11. Fisher discloses the apparatus as described above in detail. Fisher doesn’t explicitly disclose wherein the bracket has a cavity in the bracket that receives the tensioning element. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Fisher to include a cavity in the bracket for receiving the tensioning element so that when the tensioning element made contact it was able to engage and have better contact with the bracket and box elements. It should be noted that it would have been obvious matter of design choice to make the bracket have a cavity, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used.

Referring to claims 12-14. Fisher discloses the apparatus as described above in detail. Further, Fisher discloses member (33) formed along the bracket wherein an inclined section extends from the wall to help guide rotation of the tensioning element and wherein a curvature of the bracket corresponds to a curvature of the tensioning element to fit the tensioning element into the bracket (See Figs. 3, 4). Fisher doesn’t explicitly disclose wherein the screen has a centerpiece that divides the screen into a left side and right side or wherein a wall is formed along th bracket wherein an inclined section extends from the wall to guide the rotation of the tensioning element. It should further be noted, these variations (centerpiece) are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Fisher as is well known in the art. Moreover, it should be noted that it would have been obvious matter of design choice to make the recess with an annular construction, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with longitudinal recesses. MPEP 2143.

Referring to claims 18-20. With respect to claims 18-20, the method described in these claims would inherently result from the use of Fisher’s “Screen System” as advanced above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655